IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                                No. 06-20375
                                                                       August 21, 2007
                             Conference Calendar
                                                                    Charles R. Fulbruge III
                                                                            Clerk
JACK LEE GUTIERREZ

                                            Plaintiff-Appellant

v.

THOMAS E MERCHANT, Assistant Administrative Segregation Warden;
ROBERT MCLAIN, TDCJ Correctional Officer III; KEVIN A FORD, TDCJ
Correctional Officer II; CARLOS REYNA, Offender TDCJ #804122; CARY J
COOK, Assistant Administrative Segregation Warden

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CV-4136


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Jack Lee Gutierrez, Texas prisoner # 1051864, filed a 42 U.S.C. § 1983
complaint, which the district court dismissed for want of prosecution because
Gutierrez failed to comply with court orders requiring him to file a more definite
statement. Gutierrez’s brief fails to address the basis of the district court’s



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20375

dismissal. Although this court liberally construes pro se briefs, even pro se
litigants must brief arguments in order to preserve them. Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). By failing to address the legal basis of the
district court's decision, Gutierrez has effectively failed to appeal the judgment.
See Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004) (citing Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987)).
      As Gutierrez’s appeal lacks any arguable merit, we dismiss it as frivolous.
See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). The
dismissal of this appeal as frivolous counts as a strike under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Gutierrez is
cautioned that if he accumulates three strikes, he will not be able to proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g). The motion for appointment of counsel is denied.
      APPEAL DISMISSED; MOTION FOR APPOINTMENT OF COUNSEL
DENIED; SANCTION WARNING ISSUED.




                                        2